


Exhibit 10.1
 
EXECUTION VERSION
 
Date: 30 March 2012
 
Flagstone Reassurance Suisse, SA
 
and
 
Butterfield Holdings (Cayman) Limited
 
and
 
ACE Bermuda Insurance Ltd.
 
and
 
Nigel Twohey
 
and
 
BF&M Limited
 

 
AGREEMENT
relating to the acquisition
of the entire issued shares in the capital of
Island Heritage Holdings Ltd.
 







EXECUTION VERSION
 
 

--------------------------------------------------------------------------------

 
 




CONTENTS
 
ACQUISITION OF SHARES AGREEMENT
 
1.        DEFINITIONS AND
INTERPRETATION                                                                                                              
1
2,        CONDITIONS
PRECEDENT                                                                                                              
4
3.        SALE AND
PURCHASE                                                                                                              
6
4,        CONSIDERATION AND PAYMENT FOR SALE
SHARES                                                                                                              
7
5.        COMPLETION                                                                                                              
9
6,        VENDOR
WARRANTIES                                                                                                              
13
7.        INDEMNITIES AND LIMITATIONS ON VENDORS’
LIABILITY                                                                                                              
14
8.        PURCHASER WARRANTIES, COVENANTS AND UNDERTAKINGS
16
9.        ASSIGNMENT                                                                                                              
18
10.        LEGAL COSTS AND STAMP
DUTY                                                                                                              
18
11.        GOVERNING LAW AND
JURISDICTION                                                                                                              
18
12.        SUCCESSORS AND
ASSIGNS                                                                                                              
18
13.        WAIVER, FORBEARANCE AND
VARIATION                                                                                                              
18
14.        SEVERABILITY                                                                                                              
19
15.        NO SET
OFF                                                                                                              
19
16.        FURTHER
ASSURANCE                                                                                                              
19
17.        NOTICES                                                                                                              
20
18.        THIRD PARTY
RIGHTS                                                                                                              
21
19.        ENTIRE
AGREEMENT                                                                                                              
21
20.        COUNTERPARTS                                                                                                              
22
21.        GENERAL                                                                                                              
22
SCHEDULE
1                                                                                                                     
28
SCHEDULE
2                                                                                                                     
30
SCHEDULE
3                                                                                                                     
35
SCHEDULE
4                                                                                                                     
36
SCHEDULE
5                                                                                                                     
39





EXECUTION VERSION
 
 

--------------------------------------------------------------------------------

 
 


THIS AGREEMENT is made on 30 March 2012 (this “Agreement”)
 
BETWEEN:
 
(1)
Flagstone Reassurance Suisse, SA of Rue du College, 1 CH-1920 Martigny,
Switzerland (“Flagstone”);

 
(2)
Butterfield Holdings (Cayman) Limited of Butterfield House, 68 Fort Street,
P.O. Box 705, George Town, Grand Cayman, Cayman Islands (“Butterfield”);

 
(3)
ACE Bermuda Insurance Ltd. of ACE Global Headquarters, 17 Woodbourne Avenue,
Hamilton, HM08, Bermuda (“ACE”);

 
(4)
Nigel Twohey of P.O. Box 10850, Grand Cayman, Cayman Islands (“Mr. Twohey”);

 
(Flagstone, Butterfield, ACE and Mr. Twohey collectively being the “Vendors” and
each a “Vendor”); and
 
(5)
BF&M Limited of BF&M Insurance Building, 112 Pitts Bay Road, Pembroke, HM08,
Bermuda (the “Purchaser”).

 
RECITALS:
 
(A)
The Vendors are the beneficial owners of 100% of the issued share capital of
Island Heritage Holdings Ltd. (the “Company”), a company incorporated and
existing under the laws of the Cayman Islands and have agreed to sell and the
Purchaser has agreed to Purchase 338,409 Class A ordinary shares in the Company
of a par value of USD 1.00 each (the “Sale Shares”) upon the terms and
conditions set out herein.

 
(B)
Particulars of the Company are set out in Schedule 1 Part II.

 
 
IT IS AGREED as follows:

 
1.  
DEFINITIONS AND INTERPRETATION

 
1.1  
In this Agreement, unless the context otherwise requires, the following words
and phrases shall have the following meanings:

 
“Accounts”
the accounts of the Company prepared by the accountants of the Company as at 31
March 2012 in accordance with US GAAP;
   
“Accounting Date”
31 March 2012 being the date to which the last consolidated accounts of the
Company were made up;
   
“Affiliate”
in relation to a body corporate, any subsidiary or parent of such body
corporate, and any subsidiary of any such parent for the time being;


EXECUTION VERSION
 
1

--------------------------------------------------------------------------------

 


   
“Agreed Form”
the terms of a draft agreed between the Parties or their respective legal
advisers;
   
“Authority”
any competent governmental, administrative, supervisory, regulatory, means any
competent governmental, administrative, supervisory, regulatory, judicial,
determinative, disciplinary, enforcement or tax raising body, authority, agency,
board, department court or tribunal of any jurisdiction and whether
supranational, national, regional or local including, in the case of the Cayman
Islands, the Cayman Islands Monetary Authority and the Cayman Islands Registrar
of Companies;
   
“Board”
the board of directors for the time being of the Company;
   
“Business Day”
a day other than Saturday, Sunday or any other day that is a public holiday in
the Cayman Islands;
   
“Completion”
completion of the sale and purchase of the Sale Shares in accordance with Clause
5;
   
“Completion Accounts”
the Accounts as agreed to by the Vendors’ Accountants and the Purchaser’s
Accountants in accordance with the terms of this Agreement;
   
“Completion Date”
the date upon which Completion takes place;
   
“Completion Net Assets”
the aggregate of the amount of the issued share capital of the Company and the
amount of the consolidated capital and revenue reserves of the Company as shown
in the Completion Accounts;
   
“Expert”
Ernst & Young Bermuda or, if Ernst & Young Bermuda is unwilling or incapable of
acting, such other reputable accountants as may be agreed between Flagstone and
the Purchaser acting reasonably;

 
EXECUTION VERSION
 
2

--------------------------------------------------------------------------------

 
 

   
“Indemnity Attachment Threshold”
USD 1,000,000.00;
   
“Party” or “Parties”
shall mean a party or the parties to this Agreement, as applicable;
   
“Purchase Price”
shall have the meaning set out in Clause 4.1;
   
“Purchaser’s Accountants”
Deloitte and Touche, 181 Bay Street, Toronto, Ontario, Canada;
   
“Purchaser’s Counsel”
Conyers Dill and Pearman, P. O. Box 2681, Grand Cayman KY1-1111, Cayman Islands;
   
“Sale Shares”
shall have the definition in recital A;
   
“Shareholders”
as set out in Schedule 1 Part I and their permitted successors and assigns from
time to time;
   
“Shareholders’ Agreement”
the shareholders’ agreement dated 21 June 2005 made between the Shareholders (as
defined therein) and the Company, as amended from time to time;
   
“Shares”
all of the issued share capital of the Company, particulars of which are set out
in Schedule 1 Part II;
   
“Tax” or “Taxation”
all forms of taxation (a) including, in particular, any charge, tax, duty, stamp
duty, levy, impost, withholding or liability wherever chargeable imposed for
support of national, state, federal, municipal or local government or any other
person in any jurisdiction and any penalty, fine, surcharge, interest, charges
or costs payable in connection with any such taxation but (b) not including
premium taxes;

 
EXECUTION VERSION
 
3

--------------------------------------------------------------------------------

 
 

   
“US GAAP”
the generally accepted accounting principles currently applied in the United
States of America;
   
“Vendors’ Accountants”
KPMG or such other reputable accountants as determined by Flagstone, Butterfield
and ACE, acting reasonably, and retained for purposes of preparing the report
described in Clause 4.5 and agreeing the Completion Accounts; and
   
“USD”
dollars in United States currency.



1.2  
Reference to a statute or statutory provision includes a reference to it as from
time to time amended, extended or re-enacted.

 
1.3  
Words importing the singular number only shall include the plural number and
vice versa.

 
1.4  
Unless the context otherwise requires, reference to a recital, clause or
schedule is to a recital, clause of or schedule to this Agreement.

 
1.5  
The headings in this Agreement are inserted for convenience only and do not
affect its construction.

 
1.6  
Unless expressly stated otherwise, obligations and liabilities assumed by the
Vendors are assumed on a pro-rata basis in proportion to their respective
holdings of the Sale Shares on the date of this Agreement.  Further, any
reference to liabilities assumed by the Vendors in this Agreement shall be
deemed and construed as a reference to the liabilities of each of the Vendors
other than Mr. Twohey.

 
1.7  
Words importing persons shall include companies, or associations or bodies of
persons, whether corporate or unincorporate.

 
2.  
CONDITIONS PRECEDENT

 
2.1  
The obligations of the Parties under this Agreement (including without
limitation the sale and purchase of the Sale Shares) are subject to and
conditional upon the following:

 
2.1.1  
approval being granted by the Cayman Islands Monetary Authority for the transfer
of the Sale Shares to the Purchaser;

 
2.1.2  
approval being granted by the Board to the sale and purchase and transfer of the
Sale Shares in accordance with the existing memorandum and articles of
association of the Company;

 


EXECUTION VERSION
 
4

--------------------------------------------------------------------------------

 


2.1.3  
execution of a transition of services agreement in the form agreed between
Flagstone, the Purchaser and the Company;

 
2.1.4  
all and any other consents or approvals necessary to carry out the transactions
contemplated by this Agreement in compliance with all laws and regulations
having been obtained;

 
2.1.5  
a review of the audited 31 December 2011 annual financial statements of the
Company to confirm that the financial condition of the Company is not materially
different than that which has been represented to the Purchaser; and

 
2.1.6  
confirmation that no material financial, legal or operational issue has arisen
or occurred which has, or is likely to have, a material adverse effect on the
financial condition, prospects or business of the Company, (i) including, for
the avoidance of doubt, any actual, threatened or potential liabilities but,
(ii) not including normal insurance obligations of the Company undertaken in the
ordinary course of business or any “incurred but not reported” or “IBNR” claims,
and (iii) not including extraordinary events impacting the insurance markets.

 
2.2  
The Purchaser may in its sole discretion waive in whole or in part all or any of
the conditions in Clause 2.1 (collectively the “Conditions Precedent” and each a
“Condition Precedent”) (to the extent permitted by law and/or that such
condition is capable of waiver) by giving written notice to that effect to each
of the Vendors. For avoidance of doubt, the approval pursuant to Clause 2.1.1 is
required by law and not capable of waiver.

 
2.3  
Each of the Purchaser and the Vendors shall use all reasonable endeavours, to
the extent that the same is within their respective powers, to procure the
satisfaction of the conditions in Clause 2.1 as soon as is reasonably
practicable. The Parties shall cooperate in good faith with each other for the
purpose of enabling each to fulfil its obligations under this Clause 2 and each
Party shall provide such information or assistance at the expense of the Party
seeking information or assistance as may reasonably be required for that
purpose.

 
2.4  
The Purchaser and each of the Vendors severally agree to co-operate in any
dealings with or submission to any Authority the consent of which is required
under Clause 2.1 so that:

 
2.4.1  
the acquisition contemplated by this Agreement is validly and promptly notified
to and approved by any such Authority;

 
2.4.2  
where practicable, each Party shall provide copies of any proposed communication
with any such Authority (other than those of an administrative nature) to the
other Parties, together with any supporting documentation or information
reasonably requested by any other Party, and shall take due consideration of any
comments that any other Party may have in relation to any such proposed
communication prior to making it, provided that no Party shall be required to
disclose any confidential information or business secrets which have not
previously been disclosed to such other Party; and

 


EXECUTION VERSION
 
5

--------------------------------------------------------------------------------

 


2.4.3  
each Party shall promptly provide each other Party with copies of written
communications and reports of all other communications with any such Authority
subject to the deletion of confidential information which has not previously
been disclosed to each other Party.

 



2.5  
The Purchaser agrees to keep the Vendors fully and promptly informed as to the
progress of any notification made or approval requested and, where reasonably
requested by the Vendors, the Purchaser shall permit a representative of each of
the Vendors or their advisers to attend all meetings with any relevant Authority
(unless prohibited by the Authority concerned) and where appropriate to make
oral submissions at such meetings.

 
2.6  
Prior to finalising the text of any undertaking to be given to any relevant
Authority the Purchaser shall notify the Vendors of the text and consult with
the Vendors and reasonably incorporate Vendors’ input with regard to the same.

 
2.7  
If all the Conditions Precedent shall not have been satisfied or (where capable
of waiver) waived by the Vendors or the Purchaser, as the case may be, on or
before 1 May 2012 or such later date as may be agreed between the Parties after
the date of this Agreement (the “Longstop Date”), or if any of the Conditions
Precedent shall at any time prior to the Longstop Date have become, in the
reasonable opinion of three of the four Vendors, incapable of satisfaction, this
Agreement shall be null and void and shall be deemed to have been terminated by
mutual consent and the Parties shall have no further liability or obligation
under this Agreement except in respect of:

 
2.7.1  
claims for breach of this Clause 2 which arose before or gave rise to
termination; and

 
2.7.2  
the provisions of Clause 2.7 and any other provision of this Agreement which is
expressed to survive termination of this Agreement.

 
2.8  
Should any Vendor or the Purchaser become aware of anything which will or may
prevent any of the Conditions Precedent from being satisfied, such Party shall
forthwith disclose the same in writing to the other Parties.

 
3.  
SALE AND PURCHASE

 
3.1  
Each of the Vendors shall sell the number of Sale Shares shown opposite his or
her name in Schedule 1 Part I and the Purchaser shall purchase such number of
Sale Shares free from all claims, liens, charges, equities, options and
encumbrances whatsoever and together with all rights now or hereafter attaching
to such Sale Shares upon and subject to the terms and conditions of this
Agreement.

 


EXECUTION VERSION
 
6

--------------------------------------------------------------------------------

 





3.2  
The Purchaser shall not be obliged to complete the purchase of any of the Sale
Shares unless the purchase of all the Sale Shares owned by Flagstone, ACE and
Butterfield is completed simultaneously, but completion of purchase of some of
those Sale Shares owned by Flagstone, ACE and Butterfield will not affect the
rights of the Purchaser to receive any remaining Sale Shares.

 
3.3  
Each of the Vendors hereby waives and agrees to procure the waiver of any
restrictions on transfer (including without limitation any pre-emption rights)
which may exist in relation to the Sale Shares under the existing memorandum and
articles of association of the Company or the Shareholders’ Agreement or
otherwise.

 
3.4  
Save as otherwise set out in this Agreement, ownership and risk of the Sale
Shares shall pass to the Purchaser with effect from the Completion Date.

 
4.  
CONSIDERATION AND PAYMENT FOR SALE SHARES

 
4.1  
The Purchase Price for the Sale Shares shall be the sum of USD 68,000,000
payable by the Purchaser at Completion in accordance with Clause 5.5.

 
4.2  
The Purchase Price shall be divided between the Vendors pro rata in proportion
to their respective holdings of the Sale Shares.

 
4.3  
The Purchase Price shall be adjusted as follows:

 
4.3.1  
there shall be added an amount (on a dollar for dollar basis), if any, by which
the Completion Net Assets are greater than USD 42,500,000; and

 
4.3.2  
there shall be deducted an amount (on a dollar for dollar basis), if any, by
which the Completion Net Assets are less than USD 42,500,000.

 
4.4  
At Completion, a portion of the Purchase Price in the amount of USD 2,400,000
will be placed in escrow with an acceptable agent (as shall be agreed between
the Parties) (the “Escrow Amount”). The Escrow Amount will be based on
approximately fifty percent (50%) of each of (i) the total capital and surplus
retained in Puerto Rico in relation to I.H. Americas Insurance Company
(estimated to be USD 2,900,000); and (ii) the total capital and surplus retained
in Puerto Rico in relation to Island Heritage Insurance A.I. (estimated to be
USD 1,900,000). The Escrow Amount (or the portion thereof corresponding to fifty
per cent (50%) of the amounts described in (i) or (ii) above, as the case may
be) will be released and distributed to the Vendors (on a pro rata basis in
proportion to their respective holdings of Sale Shares on the date of this
Agreement) on the earlier of:

 


EXECUTION VERSION
 
7

--------------------------------------------------------------------------------

 


4.4.1  
the release of the amounts described in (i) or (ii) above by regulators in
Puerto Rico; and

 
4.4.2  
two years from the date of this Agreement.

 
4.5  
The Vendors shall ensure that, within ninety (90) days from the Completion Date,
the Vendors’ Accountants shall submit to the Purchaser and the Purchaser’s
Accountants a report stating whether or not they agree with the Accounts (and in
the case of disagreement, the areas of dispute).

 
4.6  
If the Purchaser’s Accountants agree with the report of the Vendors’
Accountants, the Parties shall ensure that the Purchaser’s Accountants and the
Vendors’ Accountants confirm in writing that the Accounts represent the
Completion Accounts within 30 days of the Purchaser’s Accountants receiving the
report of the Vendors’ Accountants, and the Accounts shall then become final and
binding on the Parties for the purpose of this Agreement.

 
4.7  
If the Purchaser’s Accountants disagree with the report of the Vendors’
Accountants, the Parties shall endeavour to agree any matter in dispute. If the
matter in dispute is resolved by agreement between the Parties, the Purchaser’s
Accountants and the Vendors’ Accountants shall confirm in writing that the
Accounts (subject to any amendment agreed between the Parties) represent the
Completion Accounts and they shall become final and binding on the Parties for
the purpose of this Agreement.

 
4.8  
If the Parties are unable to resolve any disagreement within 30 days of the
delivery of the report of the Vendors’ Accountants to the Purchaser’s
Accountants, the disagreement shall be referred to the Expert.

 
4.9  
Save as provided in Clauses 4.18, the Purchaser and the Vendors shall bear and
pay their own costs incurred in connection with the preparation and agreement of
the report of the Vendors’ Accountants and the Accounts.

 
4.10  
The Expert shall be appointed in accordance with this Clause 4.10 to resolve a
dispute arising in relation to the Completion Accounts.

 
4.10.1  
The Parties shall use their reasonable endeavours to agree the terms of
appointment with the Expert.

 
4.11  
The Expert shall prepare a written decision and give notice (including a copy)
of the decision to the Parties within a maximum of three (3) months of the
matter being referred to him.

 
4.12  
If the Expert becomes unwilling or incapable of acting, or does not deliver the
decision within the time required by Clause 4.11 then:

 
4.12.1  
the Parties may agree to discharge the Expert and to appoint a replacement
Expert with the required expertise; and

 


EXECUTION VERSION
 
8

--------------------------------------------------------------------------------

 


4.12.2  
this Clause 4 applies in relation to the new Expert as if he were the first
Expert appointed.

 
4.13  
All matters under this Clause 4 shall be conducted, and the Expert’s decision
shall be written, in the English language.

 
4.14  
The Parties are entitled to make submissions to the Expert including oral
submissions and shall provide (or procure that others provide) the Expert with
such assistance and documents as the Expert reasonably requires for the purpose
of reaching a decision.

 
4.15  
To the extent not provided for by this Clause 4, the Expert may, in his
reasonable discretion, determine such other procedures to assist with the
conduct of the determination as he considers just or appropriate, including (to
the extent he considers necessary) instructing professional advisers to assist
him in reaching his determination.

 
4.16  
Each Party shall, with reasonable promptness, supply each other with all
information and give each other access to all documentation and personnel as
each other reasonably requires to make a submission under this Clause 4.

 
4.17  
The Expert shall act as an expert and not as an arbitrator. The Expert shall
determine any dispute, which may include any issue involving the interpretation
of any provision of this Agreement, his jurisdiction to determine the matters
and issues referred to him or his terms of reference. The Expert’s written
decision on the matters referred to him shall be final and binding in the
absence of manifest error or fraud.

 
4.18  
Each Party shall bear its own costs in relation to the Expert. The Expert’s fees
and any costs properly incurred by him in arriving at his determination
(including any fees and costs of any advisers appointed by the Expert) shall be
borne by the Parties equally or in such other proportions as the Expert directs.

 
4.19  
The Completion Accounts shall be prepared in accordance with US GAAP and the
accounting principles, practices, policies and procedures applied in the
Accounts (to the extent that these are consistent with US GAAP).

 
5.  
COMPLETION

 
5.1  
Provided that this Agreement has not been rescinded in accordance with its
terms, completion of the sale and purchase of the Sale Shares shall take place
at the offices of Appleby (Cayman) Ltd. at Clifton House, 75 Fort Street, George
Town, Grand Cayman, Cayman Islands on the third Business Day after the day on
which all the conditions set out in Clause 2.1 shall have been satisfied, or at
such other time and place as may be agreed between the Parties, when all the
items specified in Clauses 5.2 to 5.5 shall take place.

 


EXECUTION VERSION
 
9

--------------------------------------------------------------------------------

 


5.2  
The Vendors shall, subject to the due performance by the Purchaser of its
obligations under Clause 5.5, do or procure the following:

 
5.2.1  
the appointment of John Wight, Gavin Arton, Lee Watchorn and Aaron Smith as
directors of the Company (each effective on the Completion Date).

 
5.3  
The Vendors shall, subject to the due performance by the Purchaser of its
obligations under Clause 5.5, deliver to the Purchaser:

 
5.3.1  
duly completed share transfer forms in respect of the Sale Shares executed by
the respective registered holders of such shares in favour of the Purchaser or
its nominee accompanied by the share certificates for such shares (if any);

 
5.3.2  
such other documents, waivers or consents as may be necessary to effect a good
transfer of title to and in the Sale Shares to the Purchaser and to enable the
Purchaser, or its nominee, to be registered as the legal and beneficial owner
thereof;

 
5.3.3  
the written resignations of David Brown, David Flitman, Curtis Dickinson and
Larry P. Lombardo as directors of the Company (and in the case of David Brown as
a director of the Company and as the chairman of the Company) effective as at
Completion, together with a written release from each such director in such form
as the Purchaser requires, acknowledging that he has no claim or right of action
against the Company in respect of breach of contract, compensation for loss of
office, redundancy, unfair dismissal or otherwise;

 
5.3.4  
an original or certified true copy of the Accounts made up to the Accounting
Date;

 
5.3.5  
an acknowledgement and release in the Agreed Form from each of the Vendors
releasing the Company from any liabilities which may be owing to the Vendors by
the Company (which, for the avoidance of doubt, shall exclude the services, if
any, provided by Flagstone pursuant to any transitional services agreement);

 
5.3.6  
the certificate of incorporation (and, if applicable any certificates of
incorporation on change of name), statutory registers (made up to the date of
Completion and including the register of directors and officers, register of
mortgages and charges and register of members) and a copy of the existing
memorandum and articles of association of the Company, as amended;

 
5.3.7  
a Certificate of Good Standing issued by the Registrar of Companies in respect
of the Company; and

 


EXECUTION VERSION
 
10

--------------------------------------------------------------------------------

 


5.3.8  
such other papers and documents as the Purchaser may reasonably require.

 
5.4  
The Vendors shall, subject to the due performance by the Purchaser of its
obligations under Clause 5.5, procure that there shall be held a meeting of the
directors of the Company and, if required, a meeting of the Shareholders, in
accordance with the existing memorandum and articles of association, at which:

 
5.4.1  
the appointments referred to in Clause 5.2 shall be made;

 
5.4.2  
the resignations of the directors of the Company and the chairman of the
Company, each as referred to in Clause 5.3.3, shall be accepted effective as at
Completion;

 
5.4.3  
the transfers referred to in Clause 5.3.1 shall be approved for registration and
the Purchaser’s interest shall be entered on the register of members and, if
requested, new share certificates shall be issued in the name of the Purchaser
or its nominee, as it directs;

 
5.4.4  
such resolutions and actions regarding bankers as the Purchaser may require
shall be passed and taken; and

 
5.4.5  
such other business as the Purchaser may reasonably require shall be transacted.

 
5.5  
On Completion, subject to the due performance by the Vendors of their
obligations in this Clause 5, the Purchaser shall:

 
5.5.1  
pay the Purchase Price payable as provided by Clause 4.1 of this Agreement by
telegraphic transfer in same day available funds to the following accounts of
the Vendors, or such other accounts as the Vendors may designate by notice in
writing to the Purchaser for this purpose prior to the Completion Date (or by
such earlier date prior to Completion as is reasonably required by the Purchaser
in order to ensure that funds are received by each of the Vendors by the
Completion Date):

 
A.         To Flagstone:
 
Intermediary Bank
 
Pay to: CITIUS33
 
Beneficiary Bank
 
Citibank N.A. London
 
CITIGB2L
 
Flagstone Reassurance Suisse SA
 
IBAN: GB67C1TI18500812251078
 


EXECUTION VERSION
 
11

--------------------------------------------------------------------------------

 


B.         To Butterfield:
 
Correspondent Bank:
 
The Bank of New York Mellon, NY
 
SWIFT BIC Code: IRVTUS3N
 
Aba No.: 021 000 018
 
Beneficiary Bank:
 
Butterfield Bank (Cayman) Limited, Grand Cayman
 
SWIFT BIC Code: BNTBKYKY
 
Account: 803 326 5086
 
For final credit:
 
Butterfield Holdings (Cayman) Limited
 
Account number: 01210035143
 
C.         To ACE:
 
Beneficiary Bank:
 
Bank of Bermuda Limited, Hamilton, Bermuda
 
SWIFT Code: BBDA BMHM
 
Beneficiary: ACE Bermuda Insurance Ltd.
 
Attention: Teresa Misurale
 
D.         To Mr. Twohey:
 
Correspondent Bank:
 
The Bank of New York Mellon, NY
 
SWIFT BIC Code: IRVTUS3N
 
Aba No.: 021 000 018
 
Beneficiary Bank:
 
Butterfield Bank (Cayman) Limited, Grand Cayman
 
SWIFT BIC Code: BNTBKYKY
 
Account: 803 326 5086
 
For final credit:
 
MS. JEANETTE ROSALIE JAMIESON OR MR NIGEL TWOHEY
 
01/201/009522
 
5.5.2  
deliver or make available to the Vendors or the Vendors’ respective legal
counsel:

 
5.5.2.1  
a legal opinion issued by the Purchaser’s Counsel in the Agreed Form confirming
the Purchaser’s capacity and authority to enter in this Agreement; and

 


EXECUTION VERSION
 
12

--------------------------------------------------------------------------------

 


5.5.2.2  
evidence, in form and substance satisfactory to the Vendor, of the Purchaser’s
compliance with its obligations in Clause 2 which are required to be performed
at or by Completion.

 
5.6  
If the obligations of the Purchaser to be performed at Completion under this
Agreement are not complied with by 12.00 pm on the date on which Completion is
due to take place, if the three of the four Vendors so determine, the Vendors
may:

 
5.6.1  
defer Completion until such time as the Vendors shall specify (and the
provisions of this Clause 5 shall apply to Completion as so deferred);

 
5.6.2  
proceed to Completion as far as practicable (without limiting their rights under
this Agreement); or

 
5.6.3  
allow this Agreement to lapse, in which case it shall be null and void and shall
be deemed to have been terminated by mutual consent and the Parties shall have
no further liability or obligation under this Agreement except in respect of:

 
5.6.3.1  
claims for breach of Clause 2 which arose before or gave rise to termination;
and

 
5.6.3.2  
the provisions of this Clause 5.6 and any other provision of this Agreement
which is expressed to survive termination of this Agreement.

 
6.  
VENDOR WARRANTIES

 
6.1  
Each of Flagstone, Butterfield and ACE represent, warrant and undertake to the
Purchaser that the warranties set out in Schedule 2 hereto (the “Warranties”)
are true and accurate in all material respects.

 
6.2  
Each of the Warranties is without prejudice to any other Warranty and, except
where expressly stated otherwise, no clause or provision of this Agreement shall
govern or limit the extent or application of any other clause or provision.

 
6.3  
The rights and remedies of the Purchaser in respect of any breach of the
Warranties shall not be affected by Completion, by any investigation made or to
be made by or on behalf of the Purchaser into the affairs of the Company, or by
the Purchaser rescinding or failing to rescind this Agreement, or failing to
exercise or delaying the exercise of any right or remedy, or by any other event
or matter, except a specific and duly authorised written waiver or release, and
no single or partial exercise of any right or remedy shall preclude any further
or other exercise.

 
6.4  
Notwithstanding the provisions of this Clause 6, the Warranties given by
Flagstone, Butterfield and ACE are given on the date of this Agreement and the
Vendors are under no obligation to disclose to the Purchaser anything which is
or may constitute a breach of or be inconsistent with any of the Warranties of
which they may become aware after the date of this Agreement.

 


EXECUTION VERSION
 
13

--------------------------------------------------------------------------------

 





6.5  
Each of the Warranties shall be separate and independent and shall not be
limited by reference to any other Warranty, save that the Purchaser acknowledges
and agrees that the Vendors do not give any representation or warranty in
respect of Tax, save for the Warranty in paragraph 16 of Schedule 2, and each of
the other Warranties shall be deemed not to be given in respect of any matter
involving or relating to Tax.

 
6.6  
The Vendors acknowledge and accept that the Purchaser is entering into this
Agreement in reliance upon the Warranties. Without prejudice to the provisions
of Clause 19, the Purchaser acknowledges that it has not been induced to enter
into this Agreement  by, and that it does not in connection with this Agreement
or its subject matter rely on, any representation, warranty, promise or
assurance by any of the Vendors or any other person. The Purchaser agrees that
it shall have no right or remedy in respect of, and shall not in connection with
any claim arising in relation to this Agreement and any document ancillary
hereto or their respective subject matters plead or assert the making or
existence of, any representation, warranty, promise or assurance by the Vendors
or any of their directors, employees or advisers save for those herein or
therein contained.

 
7.  
INDEMNITIES AND LIMITATIONS ON VENDORS’ LIABILITY

 
7.1  
Subject to this Clause 7, Flagstone, ACE and Butterfield on a pro-rata basis in
proportion to their respective holdings of Sale Shares on the date of this
Agreement, shall indemnify and hold the Purchaser harmless in respect of any
claim or damage incurred by or asserted against the Purchaser resulting from or
in connection with any breach of the representations and Warranties contained in
Schedule 2 hereto (such claims and damages, the “Loss”).

 
7.2  
The Warranties are given subject to facts and matters disclosed in or by this
Agreement and to all information otherwise disclosed to or known to the
Purchaser or the Purchaser’s agents and advisers at or before Completion,
whether or not obtained by the Purchaser or its agents and advisers during the
course of the investigation (whether authorised by the Vendors or not) by or on
behalf of the Purchaser into the Sale Shares and the Vendors shall have no
liability under or in relation to this Agreement or any document ancillary
hereto or thereto in relation to any such fact or matter.

 
7.3  
The Vendors shall have no liability under or in relation to the Warranties or
under any indemnity contained in this Agreement or any document ancillary hereto
or any other claim under or in respect of this Agreement:

 
7.3.1  
as regards any single claim, unless the amount of its liability thereunder
exceeds USD100,000; and

 


EXECUTION VERSION
 
14

--------------------------------------------------------------------------------

 


7.3.2  
as regards any claim to which the Company’s insurance reserves apply or which
would otherwise adversely affect such insurance reserves; and

 
7.3.3  
except to the extent that the aggregate amount of the liability of the Vendors
in respect of all claims hereunder (disregarding claims excluded by Clause 7.3.1
above) exceeds USD1,000,000;

 
in each case, to the extent any Vendor has admitted liability in writing or is
found to be liable by a court or tribunal of competent jurisdiction.
 
7.4  
The indemnity contained in this Agreement or any document ancillary hereto shall
not apply to, and the Vendors shall not be responsible for, any Loss until the
Indemnity Attachment Threshold has been reached. Any Loss incurred or arising in
an amount up to the Indemnity Attachment Threshold shall be for the account of
the Purchaser who shall be solely responsible for such Loss.

 
7.5  
The aggregate maximum liability of the Vendors in respect of this Agreement and
all documents ancillary hereto or thereto shall be an amount equal to five
percent (5%) of the Purchase Price as finally determined.

 
7.6  
The Vendors shall have no liability under the Warranties or under any indemnity
or any other provision contained in this Agreement or any document ancillary
hereto:

 
7.6.1  
unless notice in writing of the claim is given by or on behalf of the Purchaser
to each of the Vendors stating full particulars of the matter giving rise to the
claim, the nature of the claim and the amount claimed in respect thereof
(detailing the Purchaser’s calculation of the loss thereby alleged to have been
suffered by it) in the case of a claim under any Warranty or any indemnity or
any other provision contained in this Agreement, on or before the expiry of one
(1) year after Completion; or

 
7.6.2  
if proceedings in respect of a claim, notified in accordance with Clause 7.6.1
above (if such claim has not previously been satisfied, settled or withdrawn),
have not been issued and served on the Vendors within six months after the
relevant date of the notice referred to in Clause 7.6.1 above.

 
7.7  
The provisions of Schedule 4 shall apply to any claim made against the Vendors
under or in connection with this Agreement.

 
7.8  
The Purchaser represents, confirms, warrants and undertakes to the Vendors that,
at the time of entering into this Agreement, having made enquiry of the
Purchaser’s Counsel and accountants, if appropriate, neither the Purchaser nor
any director or officer or agent of the Purchaser is aware of any facts or
circumstances constitutes or is reasonably likely to constitute a breach of the
Warranties or this Agreement which will or may entitle the Purchaser to make a
claim under any of the Warranties or otherwise under this Agreement, and to the
extent that the Purchaser or any such director or agent is so aware, Clause 7.2
shall apply such that no claim may be made under the Warranties or under this
Agreement, in respect of such fact, matter or circumstance.

 


EXECUTION VERSION
 
15

--------------------------------------------------------------------------------

 





7.9  
The Purchaser acknowledges that neither the Vendors nor any of their directors,
employees or advisers owes to the Purchaser any duty of care in relation to the
subject matter of this Agreement or any matter connected with it or them.

 
7.10  
The Purchaser agrees and undertakes that (in the absence of fraud) it has no
rights against and shall not make any claim against any present or former
employee, director, agent or officer of any of the Vendors or any members of the
respective groups of companies of the Vendors (as applicable) in connection with
this Agreement or its subject matter. The rights of the said persons are
intended to be enforceable directly against the Purchaser to the extent
permitted by law but subject to Clause 13.3 such that the Parties may (but only
if and to the extent permitted by this Agreement) rescind or vary this Agreement
without the consent of any such persons.

 
7.11  
The Purchaser acknowledges that its legal advisers have explained to it the
effect of this Agreement.

 
7.12  
If between the date of this Agreement and Completion the Purchaser becomes aware
(by notice received from the Vendors or otherwise) that there was a breach of
any Warranty as of the date of this Agreement, or an act, omission or event has
occurred after the date of this Agreement which results or may result in a
breach of any of the Warranties if repeated at Completion or there has been any
other breach of this Agreement by the Vendors, the Purchaser shall have no right
to rescind or terminate this Agreement and shall be required to proceed to
Completion but without prejudice to its right to claim for breach of this
Agreement or the Warranties.

 
8.  
PURCHASER WARRANTIES, COVENANTS AND UNDERTAKINGS

 
8.1  
The Purchaser represents, warrants and undertakes to each of the Vendors that
the warranties set out in Schedule 5 hereto (the “Purchaser Warranties”) are
true and accurate in all material respects.

 
8.2  
Each of the Purchaser Warranties is given on the basis that it will remain true
and accurate in all respects up to and including Completion and the Purchaser
undertakes to forthwith disclose in writing to the Vendors any matter or thing
which may arise or become known to the Purchaser after the date of this
Agreement and before Completion which is inconsistent with any of the Purchaser
Warranties or which is material to be known to Vendors accepting the
consideration stipulated by this Agreement. In the event of it becoming apparent
on or before Completion that the Purchaser is in breach of any of the Purchaser
Warranties or any other term of this Agreement the Vendors may at their option
either:

 


EXECUTION VERSION
 
16

--------------------------------------------------------------------------------

 


8.2.1  
rescind this Agreement by notice in writing to the Purchaser in which case the
Parties shall have no further liability or obligation under this Agreement
except in respect of (i) claims for breach of the Purchaser Warranties and (ii)
those provisions of this Agreement, including this Clause, which are expressed
to survive termination of this Agreement; or

 
8.2.2  
proceed to Completion but without prejudice to its right to claim for breach of
this Agreement or for breach of the Purchaser Warranties.

 
8.3  
The Purchaser covenants with and undertakes to the Vendors for itself to pay to
the Vendors on demand such amounts as are equal to and to indemnify the Vendors
and keep it indemnified on an after Tax basis (if Tax is payable by the Vendors
on any amount received by it under this indemnity) from and against any and all
liabilities, claims, losses, damages, fines, penalties, costs and charges which
and of the Vendors incur or suffer as a consequence of or by reference to in
relation to any breach by the Purchaser of this Agreement or any of the
Purchaser Documents.

 
8.4  
The Purchaser covenants with and undertakes to the Vendors to comply with all
notification and other requirements arising as a result of the making of this
Agreement and the transactions thereby contemplated under any relevant laws
(except where such requirements are the sole responsibility of the Vendors under
such laws) and to indemnify the Vendors against any and all costs, claims,
demands, expenses and liabilities whatsoever which any of the Vendors may
suffer, incur or sustain as a result of:

 
8.4.1  
the Purchaser’s failure to comply with any such laws; and

 
8.4.2  
any administrative, judicial or legislative action or proceedings under any such
laws;

 
by any governmental or regulatory authority which results in any decree,
judgment, injunction or other order (whether temporary, preliminary or
permanent) that restricts, prevents or dissolves such transaction, including
(but without limitation) the following of all avenues of administrative and
judicial appeal.
 
8.5  
If any provision of this Agreement is held by any court or tribunal or by an
Authority having jurisdiction over it to be unenforceable, the Parties shall in
good faith consult with each other to agree an alternative provision which
achieves a result as similar as possible to the result which would have been
achieved by the unenforceable provision.

 
9.  
ASSIGNMENT

 
No Party shall assign or transfer, or purport to assign or transfer, any of its
rights or obligations under this Agreement without the prior written consent of
all the other Parties.
 


EXECUTION VERSION
 
17

--------------------------------------------------------------------------------

 
 
 
10.  
LEGAL COSTS AND STAMP DUTY

 
 
10.1  
Each Party shall be responsible for its own costs and expenses in relation to
the negotiation, preparation, execution and implementation of this Agreement and
all documents ancillary hereto, save that if this Agreement shall lapse due to
the non-satisfaction of any of the Conditions Precedent or of any of the
obligations required to be performed by the Purchaser at Completion, the
Purchaser shall pay to the Vendors their respective accountancy, legal and other
costs and expenses in relation to the preparation and negotiation of this
Agreement.

 
10.2  
All stamp duty payable with respect to this Agreement and all instruments
executed in connection with or pursuant to this Agreement shall be borne
equally; half by the Vendors and half by the Purchaser.

 
11.  
GOVERNING LAW AND JURISDICTION

 
This Agreement shall be governed by and construed in accordance with the laws of
the Cayman Islands, and each of the Parties hereby irrevocably submits to the
non-exclusive jurisdiction of the courts of the Cayman Islands.
 
12.  
SUCCESSORS AND ASSIGNS

 
This Agreement shall operate for the benefit of and be binding on the successors
in title and permitted assigns of each Party.
 
13.  
WAIVER, FORBEARANCE AND VARIATION

 
13.1  
The rights and obligations of each of the Parties under this Agreement shall not
be prejudiced or restricted by any indulgence or forbearance extended to another
party. No waiver by any Party in respect of a breach shall operate as a waiver
in respect of any subsequent breach.

 
13.2  
No breach by any Party of any provision of this Agreement shall be waived or
discharged except with the express written consent of the other Party. No
failure or delay by a Party in exercising any right, power or privilege under
this Agreement shall operate as a waiver of that right, power or privilege and
no single or partial exercise by a Party of any right, power or privilege shall
preclude any further exercise of that right, power or privilege or the exercise
of any other right, power or privilege.

 
13.3  
This Agreement shall not be amended or modified in whole or in part, unless the
amendment or modification is expressly agreed in writing signed by, or on behalf
of the Parties, or their respective successors or permitted assigns, or
otherwise as provided herein.

 


EXECUTION VERSION
 
18

--------------------------------------------------------------------------------

 


14  
SEVERABILITY

 
14.1  
Each provision of this Agreement shall be construed separately and (save as
otherwise expressly provided in this Agreement) none of the provisions hereof
shall limit or govern the extent, application or construction of any other of
them.

 
14.2  
If any of the provisions of this Agreement are found by any court or other
competent authority to be illegal, void, invalid or unenforceable under the laws
of any jurisdiction, the legality, validity and enforceability of the remainder
of this Agreement in that jurisdiction shall be not affected, and the legality,
validity and enforceability of the whole of this Agreement in any other
jurisdiction shall not be affected. The illegal, void, invalid or unenforceable
provision shall be deemed to be deleted from this Agreement and the remaining
provisions shall continue to apply.

 
15.  
NO SET OFF

 
Save as otherwise set out in this Agreement, the Purchaser shall have no right
of set-off, deduction or counterclaim against the Purchase Price as a result of
any claim (actual or alleged) arising out of the warranties, representations,
agreements, indemnities or undertakings in this Agreement or any documents
ancillary hereto.
 
16.  
FURTHER ASSURANCE

 
Each Party shall after Completion from time to time at the expense of the other
Party execute and do (or procure the execution and doing of) all such further
deeds, documents, acts and things as the other Party shall reasonably request in
writing on or after Completion for carrying into effect the terms of this
Agreement including in particular to vest the legal and beneficial ownership of
the Sale Shares in the Purchaser or its nominee free from all charges, liens,
costs, expenses and encumbrances.
 
17.  
NOTICES

 
17.1  
Any notice or other communication (herein collectively referred to as “notice”)
required or permitted to be given to any of the Parties shall be in writing. Any
such notice shall be delivered personally, by electronic mail, facsimile, or
sent by first class recorded delivery post (airmail if overseas). The address
for service of each Party is its address as shown below:

 
Flagstone:
 
Address:
2nd Floor, Wellesley House
 
90 Pitt’s Bay Road
 
Pembroke HM08
 
Bermuda
Attention:
William Fawcett, General Counsel
Fax number:
(441) 296 9879
Email:
William.fawcett@flagstonere.com

 
EXECUTION VERSION
 
19

--------------------------------------------------------------------------------

 
 

   
Butterfield:
 
Address:
Butterfield Holdings (Cayman) Limited
Attention:
Erwin Dikau
Fax number:
1 (345) 949 - 7004
Email:
Erwin.dikau@butterfieldgroup.com
Copy to:
Conor O’Dea
Email:
conor.oldea@butterfieldgroup.com
   
ACE:
 
Address:
ACE Bermuda Insurance Ltd.
 
ACE Building
 
17 Woodbourne Avenue Hamilton HM 08
 
Bermuda
   
Attention:
Larry P. Lombardo
Fax number:
441-278-7797
Email:
Larry.Lombardo@acegroup.com
Copy to:
John C. Lenzen, General Counsel
   
Mr. Twohey:
 
Address:
Apartment 3, Meridian Manor,
 
263 Old Prospect Road,
 
Grand Cayman. Box 10850.
 
KY1-1007.
   
Attention:
Nigel Twohey
Email:
nigeltwohey@gmail.com
Copy to:
ntwohey@jsjohnson.com
   
Purchaser:
 
Address:
BF&M Insurance Building,
 
112 Pitts Bay Road,
 
Pembroke, HM08,
 
Bermuda
Attention:
John Wight
Fax number:
441 292-8831
Email:
JWight@bfm.bm
Copy to:
Lynda A. Davidson Leader



or any other address for service previously notified to the other Party in
writing. A notice is deemed to have been duly served as follows:
 
17.1.1  
if posted, at the expiration of 2 Business Days or (in the case of airmail) 7
Business Days after the envelope containing it is delivered into the custody of
the postal authorities. In proving service it is sufficient to prove that
personal delivery was made, or that the envelope containing the notice was
properly addressed and
delivered into the custody office of the postal authority as a prepaid first
class recorded delivery or airmail letter (as appropriate); or

 


EXECUTION VERSION
 
20

--------------------------------------------------------------------------------

 





17.1.2  
if personally delivered, at the time of delivery.

 
18.  
THIRD PARTY RIGHTS

 
18.1  
Except as otherwise provided by this Agreement (and to the extent permitted by
applicable law), the Parties do not intend that any term of this Agreement shall
be enforceable by any person who is not a party to this Agreement.

 
18.2  
The Parties may rescind, vary, waive, release, assign, novate or otherwise
dispose of all of their respective rights or obligations under this Agreement
(in each case only if and to the extent permitted by this Agreement) without the
consent of any person who is not a party to this Agreement.

 
19.  
ENTIRE AGREEMENT

 
19.1  
This Agreement (together with the documents and schedules referred to in this
Agreement) constitutes the entire agreement between the Parties with respect to
the matters dealt with in this Agreement and supersedes any previous agreements
and understandings, oral or written, between the Parties in relation to such
matters. Each Party acknowledges that in entering into this Agreement that it
has not relied on any representation, warranty or undertaking save as expressly
set out in this Agreement or in any document referred to in it and, without
prejudice to the generality of the foregoing, this Agreement excludes any
warranty, condition or other undertaking implied at law or by custom.

 
19.2  
None of the Parties shall have any right of action against the other Party to
this Agreement arising out of or in connection with any agreement, undertaking,
representation, warranty, promise, assurance or arrangement referred to in the
preceding provisions of this Clause 19 except in the case of fraud.



EXECUTION VERSION
 
21

--------------------------------------------------------------------------------

 
 
 
20.  
COUNTERPARTS

 
This Agreement may be executed in any number of counterparts and by the
different Parties on separate counterparts, each of which when so executed and
delivered shall be an original, and all such counterparts together shall for all
purposes constitute one agreement, notwithstanding that all Parties are not
signatory to the same counterparts.
 
21.  
GENERAL

 
Except as may be required by law, none of the Parties shall at any time make any
announcement of this transaction or disclose any term of which is not in the
public domain without the prior written approval of the Parties and the Parties
shall each use their reasonable endeavours to keep the terms of this transaction
which are not already in the public domain from time to time strictly
confidential.
 


[Signatures on following page]






EXECUTION VERSION
 
22

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the Parties have duly executed this Acquisition of Shares
Agreement on the day and year first written above


SIGNED BY Flagstone Reassurance Suisse, SA
)  /s/ David A. Brown
 
) David A. Brown
in the presence of:  Valerie Brown
) CEO, Director
Name:  Valerie J. Brown
)
Address:  15 Tucker’s Town Road
St. George’s, Bermuda
)
   
SIGNED BY Butterfield Holdings (Cayman Limited)
)
 
)
in the presence of:
)
Name:
)
Address:
)
   
SIGNED BY ACE Bermuda Insurance Ltd.
)
 
)
in the presence of :
)
Name:
 
Address:
)
   
SIGNED BY Nigel Twohey
)
 
)
in the presence of:
)
 Name:
 
Address:
)
   
SIGNED BY BF&M Limited
)
 
)
in the presence of
)
Name:
)
Address:
)











SIGNATURE PAGE
EXECUTION VERSION
 
23

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the Parties have duly executed this Acquisition of Shares
Agreement on the day and year first written above
 
SIGNED BY Flagstone Reassurance Suisse, SA
)
 
)
in the presence of:
)
Name
)
Address:
)
   
SIGNED BY Butterfield Holdings (Cayman Limited)
) /s/ Erwin Dikau
 
)
in the presence of:  Janie VB Stafford
)
Name:  Janie Stafford
)
Address:                 Butterfield Place, 12 Albert Panton Street
Cayman Islands
)
   
SIGNED BY ACE Bermuda Insurance Ltd.
) /s/ _____________
 
)
in the presence of :
)
Name:
 
Address:
)
   
SIGNED BY Nigel Twohey
)
 
)
in the presence of:
)
Name:
 
Address:
)
   
SIGNED BY BF&M Limited
)
 
)
in the presence of
)
Name:
)
Address:
)







SIGNATURE PAGE
EXECUTION VERSION
 
24

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the Parties have duly executed this Acquisition of Shares
Agreement on the day and year first written above
 
SIGNED BY Flagstone Reassurance Suisse, SA
)
 
)
in the presence of:
)
Name
)
Address:
)
   
SIGNED BY Butterfield Holdings (Cayman Limited)
) /s/ Erwin Dikau
 
)
in the presence of:
)
Name:
)
Address:
)
   
SIGNED BY ACE Bermuda Insurance Ltd.
) /s/ _____________
 
)
in the presence of :
)
Name:  Larry Lombardo
 
Address:                 Ace Bermuda, 17 Woodbourne Ave,
Hamilton Bermuda March 20, 2012
)
   
SIGNED BY Nigel Twohey
)
 
)
in the presence of:
)
Name:
 
Address:
)
   
SIGNED BY BF&M Limited
)
 
)
in the presence of
)
Name:
)
Address:
)







SIGNATURE PAGE
EXECUTION VERSION
 
25

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the Parties have duly executed this Acquisition of Shares
Agreement on the day and year first written above
 
SIGNED BY Flagstone Reassurance Suisse, SA
)
 
)
in the presence of:
)
Name
)
Address:
)
   
SIGNED BY Butterfield Holdings (Cayman Limited)
)
 
)
in the presence of:
)
Name:
)
Address:
)
   
SIGNED BY ACE Bermuda Insurance Ltd.
)
 
)
in the presence of :
)
Name:
 
Address:
)
   
SIGNED BY Nigel Twohey
)
 
)
in the presence of:  R. Jamieson
) /s/ N. Twohey
Name:  Rosalie Jamieson
 
Address:                   P.O. Box 1504, Grand Cayman
)
   
SIGNED BY BF&M Limited
)
 
)
in the presence of:
)
Name:
)
Address:
)













SIGNATURE PAGE
EXECUTION VERSION
 
26

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the Parties have duly executed this Acquisition of Shares
Agreement on the day and year first written above
 


SIGNED BY Flagstone Reassurance Suisse, SA
)
 
)
in the presence of:
)
Name
)
Address:
)
   
SIGNED BY Butterfield Holdings (Cayman Limited)
)
 
)
in the presence of:
)
Name:
)
Address:
)
   
SIGNED BY ACE Bermuda Insurance Ltd.
)
 
)
in the presence of :
)
Name:
 
Address:
)
   
SIGNED BY Nigel Twohey
)
 
)
in the presence of:
)
Name:
 
Address:
)
   
SIGNED BY BF&M Limited
)
 
)
in the presence of:  K. Stroeder
) /s/ John Wight
Name:  Karen Stroeder
)
Address:                 Spyce Cottage
4 Paynters Road
Hamilton Parish H502
Bermuda
)



SIGNATURE PAGE
EXECUTION VERSION
 
27

--------------------------------------------------------------------------------

 


SCHEDULE 1
 
PART I
 


Sale Shares
     
Name of Vendor
No. of Class A Ordinary Shares
   
Flagstone Reassurance Suisse SA
203,129
   
Butterfield Holdings (Cayman) Limited
93,938
   
ACE Bermuda Insurance Ltd.
37,370
   
Nigel Twohey
3,972







EXECUTION VERSION
 
28

--------------------------------------------------------------------------------

 


SCHEDULE 1
 
PART II
 
Particulars of the Company
     
Name of Company:
Island Heritage Holdings Ltd.
   
Registration Number:
150721
   
Date of incorporation:
June 20, 2005
   
Registered office address:
Ugland House, South Church Street, George Town – P.O. Box 309 GT – Grand Cayman
–Cayman Islands
       
Authorised share capital:
USD500,000
   
Issued share capital:
338,409
   
Names of officers:
David Brown – Chairman
 
Conor O’Dea – Vice Chairman
 
Jonathon Coleman – Chief Financial Officer
 
Maples Corporate Services Limited – Secretary
 
Judy Ebanks – Assistant Secretary
 
Annette Jim – Chief Underwriting Officer
 
Garth MacDonald – Chief Executive Officer
   
Names of directors:
David Brown
 
David Flitman
 
Curtis Dickinson
 
Larry P. Lombardo
 
Garth MacDonald
 
Conor J. O’Dea





EXECUTION VERSION
 
29

--------------------------------------------------------------------------------

 


SCHEDULE 2
 
Warranties, representations and undertakings
 
1.
COMPANY

 
The statements contained in Schedule 1 Part II are true and accurate.
 
2.
SHARES

 
 
2.1
There is no pledge, lien or other encumbrance on, over or affecting the Shares
and there is no agreement or arrangement to give or create any such encumbrance
and no claim has been or will be made by any person to be entitled to any of the
foregoing.

 
 
2.2
No share capital of the Company is under option or agreed to be put under
option.

 
 
2.3
The Vendors have full right, legal capacity and authority to enter into and
perform this Agreement in accordance with its terms and to sell the Sale Shares
as legal and beneficial owners free from all encumbrances.

 
3.
CONTRACTS

 
 
3.1
The Company is not a party to any contract for the sale or purchase of stocks,
materials or equipment at prices in excess of market values or for the sale of
stocks or products at a price lower than current market values.

 
 
3.2
There are no amounts owed by the Company to its past or present officers or
shareholders.

 
 
3.3
The Company is not a party to any agreement to acquire the shares or other
securities of any person or to acquire the business, property or assets of any
person outside of the ordinary course of business.

 
 
3.4
The Company is not a party to any agreement of long-term or abnormal content,
except as are usual in the ordinary course of business.

 
 
3.5
There is not in existence any power of attorney given by the Company which
remains in force.

 
 
3.6
The Company is not a party to any contract or arrangement and the Vendors are
not aware of any act, omission or other thing which does or might place the
Company in breach of any provision of law.

 
 
3.7
The Company has not paid, agreed or declared any dividend, management charge or
other distribution whatsoever, whether or not the same is permitted by the
Companies Law (2011 Revision) within the last 18 months, other than a dividend
declared in May 2010.

 


EXECUTION VERSION
 
30

--------------------------------------------------------------------------------

 


 
3.8
The Company has paid all its debts as they fall due in the ordinary course of
business and no unsatisfied judgement is outstanding.

 
 
3.9
No receiver or administrator has been appointed in respect of the whole or any
part of the Company’s assets or undertaking.

 
 
3.10
No petition has been presented, no order has been made and no resolution has
been passed for the winding-up of the Company.

 
 
3.11
The Company is neither insolvent nor unable to pay its debts.

 
 
3.12
The Company has not granted any charges or other similar interests over any of
its assets.

 
 
3.13
The Company has not given or agreed to give, nor is a party to or bound by, any
guarantee, indemnification, assumption or endorsement of any indebtedness or
other obligations or liabilities, contingent or otherwise.

 
4.
ACCOUNT

 
 
4.1
The Accounts comply with all legal requirements and represent fairly the
financial position of the Company as at the Accounting Date and, in particular,
make full provision where required under generally accepted accounting practice
for all liabilities whether actual, contingent or disputed and all capital
commitments, whether actual or contingent, of the Company.

 
 
4.2
The method of valuing stock and other assets in the Accounts is the same as that
adopted in the Accounts for the two (2) preceding financial years.

 
 
4.3
The Company does not have any borrowing of any description other than as
disclosed in the Accounts.

 
 
4.4
Since the last Accounting Date except in the ordinary course of business of the
Company:

 
 
4.4.1
no guarantees, contracts, undertakings, mortgages, charges or debentures have
been made, given or incurred by or on behalf of the Company;

 
 
4.4.2
no capital assets have been disposed of by the Company;

 
 
4.4.3
the Company has not contracted or agreed to any extraordinary or long-term
contracts, payments or liabilities; and

 
 
4.4.4
none of the suppliers or customers of the Company has advised it formally or
informally that it will or may terminate any material contract or arrangement or
course of dealing for the sale to or purchase from the Company of all or any of
the goods the subject of any such contract, arrangement or course of dealing.

 


EXECUTION VERSION
 
31

--------------------------------------------------------------------------------

 


5.
LITIGATION

 
 
5.1
The Company is not engaged in any litigation or arbitration proceedings whether
civil or criminal or otherwise under the law of any jurisdiction and whether as
plaintiff, prosecutor, appellant, respondent, third party or defendant and no
such proceedings are pending or, so far as the Vendors are aware, threatened and
the Vendors do not know of anything likely to give rise to such proceedings.
There is not outstanding against the Company any judgment or order of any court
and the Company has not given to any court or other authority any undertaking or
promise which is now binding on it.

 
 
5.2
The Company has not committed and is not liable for any criminal or illegal act
or material breach of any obligation whether imposed by or pursuant to statute,
contract or otherwise.

 
6.
STATUS AND LICENSES

 
 
6.1
The Company is duly licensed, registered and qualified to do business.

 
 
6.2
The copies of the existing memorandum and articles of association, as amended,
and minute books provided by the Vendors’ attorneys to the Purchaser’s attorneys
are true and up-to-date copies incorporating all resolutions required to be
annexed thereto.

 
 
6.3
All returns, and other documents required to be filed by the Company have been
duly filed and all legal requirements in connection with the formation of the
Company and issues of its shares have been satisfied and the Company has been
duly incorporated and is validly subsisting and in good standing under the laws
of the Cayman Islands.

 
 
6.4
Without limiting the generality of paragraph 6.3, the Company has filed all
necessary returns, particulars and other documents with the Registrar of
Companies and the Cayman Islands Monetary Authority and held all annual general
meetings and presented accounts and recorded in duly signed minutes all
resolutions and proceedings which ought to be so recorded and presented and has
not committed any material breach of the requirements appropriate to an exempted
company as the same are laid down in the Companies Law (2011 Revision).

 
 
6.5
The Company is not a member of any partnership or other unincorporated
association or party to any joint venture or profit sharing arrangements.

 
7.
CONTRACTUAL AND REGULATORY APPROVAL

 
Other than as expressly provided in this Agreement, the Vendors are under no
obligation, contractual or otherwise, to request or obtain the consent of any
person, and no permits, licenses, certifications, authorisations or approvals of
or notifications to, any government or governmental agency, board, commission or
Authority are required to be obtained by the Vendors in connection with the
execution, delivery or performance by the Vendors of this Agreement or the
completion of any of the transactions contemplated by this Agreement.
 


EXECUTION VERSION
 
32

--------------------------------------------------------------------------------

 


 
8.
NAME

 
The Company does not on its documents or otherwise carry on business under any
name other than its corporate name.
 
9.
INVESTIGATIONS

 
The Company is not so far as the Vendors are aware the subject of any
investigation or enquiry by any government department or agency or under any
statutory supervision nor are the Vendors aware of any matter that might give
rise to such investigation or enquiry.
 
10.
BOOKS

 
The Company has now in its possession or has under its control all its books,
records and papers (all of which have been properly maintained and are properly
and accurately written up-to-date).
 
11.
BENEFICIAL OWNERSHIP

 
No person has any agreement or option or any right or privilege (whether by law,
pre­emptive or contractual) capable of becoming an agreement or option for the
purchase from the Vendors of any of the Sale Shares, or entitling any person
other than the Vendors to share in the proceeds from the sale of the Sale
Shares, and no person has any agreement or option or right or privilege (whether
by law, pre-emptive or contractual) capable of becoming an agreement or option,
including convertible securities, warrants or convertible obligations of any
nature, for the purchase, subscription, allotment or issuance of any unissued
shares in the capital of the Company or any other unissued securities of the
Company.
 
12.
CAPITAL

 
There have been no bonus issues or repayments (including purchases of own
shares) or re­organisations of the capital of the Company, and the Company has
not issued or agreed to issue any securities other than the Shares.
 
13.
INSURANCE

 
All of the Company’s current Director & Officer insurance policies have been
disclosed to the Purchaser or otherwise made available for review by the
Purchaser and there is no fact or matter which could lead to any of such
insurance policies being vitiated, repudiated or the premiums being
substantially increased and there are no claims
 


EXECUTION VERSION
 
33

--------------------------------------------------------------------------------

 
 
outstanding, pending or threatened or capable of arising against the Company by
any third party.
 
14.
BUSINESS

 
The Company has not done or omitted to do anything which is or was (with the
passage of time or giving of notice, or both, would be) unlawful or in
contravention or breach of its existing memorandum and articles of association
or of any statute, regulation, order, judgement, writ or injunction and it has
full corporate power and lawful authority to carry on the business which it
proposes to carry on. Barring any extraordinary events impacting the relevant
insurance markets, the Company shall continue to conduct its business in the
ordinary course during the time period between the date of this Agreement and
Completion.
 
15.
DISCLOSURE

 
To the best of the Vendors’ knowledge and belief, the Company (at the request of
the Vendors) has disclosed to the Purchaser all information relevant to enable
the Purchaser to properly evaluate the Company and all such information is true
and complete and not misleading.
 
16.
GOVERNMENT FEES AND TAXATION

 
The Company has duly and punctually paid all governmental fees and Taxation
which it has become liable to pay and has duly allowed for all Taxation
reasonably foreseeable and is under no liability to pay any penalty or interest
in connection with any claim for governmental fees or Taxation and has made any
and all proper declarations and returns for Taxation purposes and all
information contained in such declarations and returns is true and complete and
full provision for reserves has been made in the accounts of the Company for all
governmental fees and Taxation.
 
 
16.1
All documents which are liable to duty or Tax and under which the Company has
any right have been properly stamped, declared and/or produced for Taxation.

 
 
16.2
The Company has obtained all necessary consents in relation to foreign currency
regulations and at all times has complied and continues to comply with such
regulations and law.

 
 
16.3
The Company is not resident in any jurisdiction (for Tax purposes or otherwise)
other than in the Cayman Islands.

 




EXECUTION VERSION
 
34

--------------------------------------------------------------------------------

 


SCHEDULE 3
 
[Intentionally omitted]
 






EXECUTION VERSION
 
35

--------------------------------------------------------------------------------

 


SCHEDULE 4
 
Limitation of Vendors’ Liability
 
1.
The Purchaser shall not be entitled to claim for any punitive, indirect or
consequential loss (including loss of profit) in respect of any claim in respect
of this Agreement and all documents ancillary hereto or thereto.

 
2.
The Vendors shall have no liability under or in relation to this Agreement or
any document ancillary hereto or thereto as regards any claim:

 
 
2.1
if and to the extent that payment or discharge of the claim or provision in
respect of it or such matter was or is otherwise taken into account in the
calculation of the Purchase Price or the formula for adjustment of the purchase
price set out in this Agreement;

 
 
2.2
to the extent that such claim or liability arises or that the amount thereof is
increased as a result of any change after the date hereof in the Accounting Date
or in any of the accounting or actuarial or tax reporting policies, bases or
practices applied in preparing any accounts or valuing any assets or liabilities
of the Company;

 
 
2.3
to the extent of the amount by which:

 
 
2.3.1
any liability or contingency included in the Accounts has been overstated or
over-provided for in the Accounts; or

 
 
2.3.2
any asset of the Company shall have been omitted, understated or
over-depreciated in the Accounts;

 
 
2.4
if such claim would not have arisen but for an act or omission carried out after
the date hereof by the Purchaser or any member of the Purchaser’s group of
companies or any of their Affiliates or any of their respective directors,
employees or agents;

 
 
2.5
to the extent that it arises or that it is increased as a result of any change
in, or in the interpretations of, any law or regulation or in the administrative
practice of any government department agency or regulatory body, or any increase
in the rates of or any changes in the method of calculating any Taxation or the
imposition of any new Taxation coming into effect after the date of this
Agreement (whether or not prospectively in force at the date hereof of this
Agreement);

 
 
2.6
to the extent that such claim is attributable (in whole or in part) to:

 
 
2.6.1
any act, omission or transaction carried out before, at or after Completion at
the request of or with the consent of the Purchaser or any of its Affiliates or
any of their successors in title or assigns;

 


EXECUTION VERSION
 
36

--------------------------------------------------------------------------------

 


 
2.6.2
anything expressly provided to be done or omitted to be done pursuant to this
Agreement or any document ancillary hereto;

 
 
2.7
to the extent that such claim arises or is increased as a result of or in
connection with any delay or failure by the Purchaser or any member of
Purchaser’s group of companies or any of their Affiliates to deal with any
matter in a proper and efficient manner at the time when the facts relevant to
the claim become or ought to have become known to the Purchaser or any member of
the Purchaser’s group of companies or any of their Affiliates (as appropriate);

 
 
2.8
to the extent of any amount which is recoverable from insurers or would be so
recoverable if the policies of insurance of the Vendors in relation to the
Company were maintained on substantially similar terms or otherwise affording
the same degree of insurance cover as those existing at the date hereof;

 
 
2.9
to the extent that the subject of the claim is or relates to any loss of
goodwill or opportunity of future profits;

 
 
2.10
which is contingent only, unless and until such contingent liability becomes an
actual liability and is due and payable;

 
 
2.11
to the extent that the amount by which any Taxation for which the Purchaser or
any member of the Purchaser’s group of companies is now or in the future
accountable or liable to be assessed is reduced or extinguished as a result of
the matter giving rise to such liability;

 
 
2.12
to the extent that there are Tax losses, reliefs or allowances in the Vendors in
relation to the Company available (whether by surrender or otherwise) at the
date hereof to be set against any Taxation to which the relevant claim relates.

 
3.
In assessing any damages or other amounts payable in respect of a claim under
this Agreement or any document ancillary hereto there shall be taken into
account any related savings or other net benefits which become available to the
Purchaser or any member of the Purchaser’s group of companies.

 
4.
If the Vendors pay to or for the benefit of the Purchaser an amount in respect
of any claim under this Agreement or any document ancillary hereto and any
member of the Purchaser’s group of companies subsequently receives from any
other person any payment or benefit in respect of the matter giving rise to such
claim, the Purchaser shall thereupon pay to the Vendors an amount equal to the
payment or benefit received (except to any extent that the liability of the
Vendors in respect of the claims under the warranties was reduced to take
account of such payment or benefit).

 
5.
The Purchaser shall take and shall procure that all other relevant members of
the Purchaser’s group of companies shall take all reasonable steps to mitigate
any loss or liability which is or might become the subject of a claim under this
Agreement and any other document ancillary hereto and any other agreements or
otherwise howsoever.

 


EXECUTION VERSION
 
37

--------------------------------------------------------------------------------

 





 
6.
The Vendors shall not be liable in respect of any claim under the Warranties to
the extent that the subject of the claim has been or is made good or is
otherwise compensated for without cost to the Purchaser.

 
7.
The Purchaser shall not be entitled to recover damages or otherwise obtain
reimbursement or restitution more than once in respect of the same loss.

 
8.
The provisions of this Schedule shall apply notwithstanding anything else in
this Agreement or any other document ancillary hereto or thereto to the
contrary.

 






EXECUTION VERSION
 
38

--------------------------------------------------------------------------------

 


SCHEDULE 5
 
Purchaser’s Representations and Warranties
 
The Purchaser warrants to each of the Vendors as follows;
 
1.1
the Purchaser is validly incorporated, in existence and duly registered under
the laws of the jurisdiction of its incorporation;

 
1.2
the Purchaser has the requisite power and authority to enter into and perform
this Agreement and any other agreement referred to herein or therein to which it
is or has agreed to become a party (the “Purchaser Documents”);

 
1.3
this Agreement constitutes and the Purchaser Documents will, when executed,
constitute binding obligations of the Purchaser in accordance with their
respective terms;

 
1.4
no order has been made and no resolution has been passed for the winding up of
the Purchaser or for a provisional liquidator to be appointed in respect of it
and no petition has been presented and no meeting has been convened for the
purposes of winding up the Purchaser;

 
1.5
no administration order has been made and no petition has been presented and no
other action for such an order has been taken in respect of the Purchaser;

 
1.6
no receiver (which expression shall include an administrative receiver) has been
appointed in respect of the Purchaser;

 
1.7
the Purchaser is not insolvent or unable to pay its debts and has not stopped
paying its debts as they fall due;

 
1.8
no voluntary arrangement has been proposed in any jurisdiction in respect of the
Purchaser;

 
1.9
no event analogous to any of the foregoing has occurred in or outside the Cayman
Islands with respect to the Purchaser;

 
1.10
the Purchaser has obtained all necessary shareholder and board approvals in
respect of the entry into of this Agreement and the Purchaser Documents; and

 
1.11
the execution and delivery of, and the performance by the Purchaser of its
obligations under, this Agreement and the Purchaser Documents will not:

 
 
1.11.1
be or result in a breach of any provision of the memorandum of association,
articles of association, or bye-laws (as the case may be) of the Purchaser;

 
 
1.11.2
be or result in a breach of, or constitute a default under, any instrument to
which the Purchaser is a party or by which the Purchaser is bound and which is
material in the context of the transactions contemplated by this Agreement;

 


EXECUTION VERSION
 
39

--------------------------------------------------------------------------------

 


1.12
result in a breach of any order, judgment or decree of any court or governmental
agency to which the Purchaser is a party or by which the Purchaser is bound and
which is material in the context of the transactions contemplated by this
Agreement;

 
1.13
save as provided herein require the Purchaser to obtain any consent or approval
of, or give any notice to or make any registration with, any governmental or
other authority which has not been obtained or made at the date hereof both on
an unconditional basis and on a basis which cannot be revoked (save pursuant to
any legal or regulatory entitlement to revoke the same other than by reason of
any misrepresentation or misstatement);

 
1.14
the Purchaser has immediately available on an unconditional basis (subject only
to Completion) the necessary cash resources to meet its obligations under this
Agreement and the Purchaser Documents; and

 
1.15
the Purchaser is not a United States Person (as such a term is defined in
Section 7701(a)(30) of the United States Internal Revenue Code of 1986, as
amended).

 
 
 
EXECUTION VERSION
 
40



 

